United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 12-2105
                                  ___________

United States of America,              *
                                       *
               Appellee,               *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Joshua J. Rideout,                     *
                                       * [UNPUBLISHED]
               Appellant.              *
                                  ___________

                             Submitted: May 30, 2012
                                Filed: June 5, 2012
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Joshua Rideout, whose scheduled release date is June 13, 2012,1 appeals the
district court’s denial as unripe of his motion to modify his supervised-release
conditions. Upon careful de novo review, see Dahlen v. Shelter House, 598 F.3d
1007, 1010 (8th Cir. 2010), we conclude that Rideout’s motion was ripe, because the
enforcement of the challenged conditions was imminent at the time he filed his
December 2011 motion, and the issues raised in the motion otherwise satisfied the
requirements for ripeness. See KCCP Trust v. City of N. Kan. City, 432 F.3d 897,

      1
          See http://www.bop.gov/iloc2/LocateInmate.jsp (last consulted May 23,
2012).
899 (8th Cir. 2005) (ripeness doctrine is grounded in both Article III jurisdictional
limits and policy considerations of effective court administration; ripeness requires
court to evaluate both fitness of issues for judicial decision and hardship to parties of
withholding consideration); United States v. Thomas, 198 F.3d 1063, 1065 (8th Cir.
1999) (declining to address due process challenge to supervised-release condition
where defendant would not be subject to condition for “nearly a decade”; reasoning
that dispute was abstract “[u]ntil such time as the condition’s enforcement [was]
imminent,” but noting that defendant could petition for modification of
supervised-release conditions before his supervised release began); see also Pearson
v. Holder, 624 F.3d 682, 684-85 & n.18 (5th Cir. 2010) (where defendant’s release
from prison was “only some two years hence,” his constitutional challenge to
supervised-release condition requiring him to register as a sex offender was ripe for
adjudication; case was ripe because it was fit for judicial decision--as it was
inevitable that defendant would have to register as sex offender--and because failure
to resolve case could be harmful to defendant; noting that most cases in which
prisoners’ challenges to supervised-release conditions were held to be unripe,
including Thomas, involved situations in which remaining duration of prison sentence
was much longer).

     Accordingly, we reverse the decision of the district court denying Rideout’s
motion for modification as unripe, and we remand for further consideration of the
motion. We deny as moot Rideout’s pending motion for a stay or an injunction.
                      ______________________________




                                          -2-